Citation Nr: 1230075	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for epididymitis with right hydrocele and, if so, whether service connection for a testicular disorder is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with his claim, the Veteran testified at a hearing before a Decision Review Officer at the RO in October 2008, and also at a hearing before the undersigned Veterans Law Judge sitting at the RO in April 2012.  Copies of both transcripts are of record.  

The Board recognizes that the Veteran has claimed entitlement to service connection for epididymitis with right hydrocele, which was previously denied in a June 1998 rating decision; however, the record shows additional diagnoses of right side epididymal cysts and varicocele.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).   

However, the Board notes that the United States Court of Appeals for the Federal Circuit  has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for epididymitis with right hydrocele.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for epididymitis with right hydrocele pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a testicular disorder.

The merits of the issue of entitlement to service connection for a testicular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In a final decision issued in June 1998, the RO denied service connection for a history of epididymitis.  

2.  Evidence added to the record since the final June 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for epididymitis with right hydrocele.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service connection for history of epididymitis is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2011)].  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for epididymitis with right hydrocele.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for epididymitis with right hydrocele is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the claim is deferred pending additional development consistent with the VCAA. 

At his hearings and in documents of record, the Veteran contends that, during service, he was kicked in the scrotum and testicles by his drill instructor.  He alleges that, since such injury, he has experienced pain and swelling in the testicles.  The Veteran further states that such has rendered him sterile.  Therefore, he claims that service connection is warranted for a testicular disorder.

In a November 1972 rating decision, the RO denied entitlement to service connection for epididymitis with right hydrocele on the basis that, while there was in-service incurrence of the injury resulting in the claimed disorder, his separation examination failed to provide a diagnosis of a current disability.  Specifically, the RO considered the Veteran's service treatment records and noted that such revealed that he complained of right testicle pain with an impression of traumatic right hydrocele; however, his discharge examination was negative.  The Veteran was advised of the decision and his appellate rights, but did not appeal.

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In the instant case, the Board notes that the Veteran's service personnel records were received in March 1993; but such do not pertain to an in-service event, injury, or disease regarding his testicles.  However, in January 1998, the Veteran submitted an August 1969 letter from the Commanding Major General of the U.S. Marine Corps to his congressman indicating that the Veteran had been seen  in the Urology Clinic in the Naval Hospital in Camp Lejeune for a mild right chronic epididymitis with inflammatory hydrocele.  As the August 1969 letter is relevant to the Veteran's testicle disorder and is a service department record, the Board finds that, pursuant to 38 C.F.R. § 3.156(c), the November 1972 rating decision is not final.  

Thereafter, the RO considered the Veteran's claim in a June 1998 rating decision, at which time the August 1969 letter was of record.  At such time, the RO considered the Veteran's service treatment records, service personnel records, and a March 1998 VA examination.  The RO noted that the Veteran's service treatment records, to include the August 1969 letter from the Major General, reflected that he was treated for a mild right chronic epididymitis with inflammatory hydrocele from April 1969 through August 1969.  Such further reflected that he complained of pain in the right testicle in July 1970.  The RO further observed that the Veteran's discharge examination did not show the existence of such condition and the current VA examination revealed only a history of epididymitis with no evidence of epididymitis or inflammatory hydrocele at such time.  Therefore, as there was no permanent residual or chronic disability demonstrated, the RO denied service connection for a history of epididymitis.  Therefore, the RO denied the Veteran's claim.  The Veteran was advised of the decision and his appellate rights, but did not appeal.  Therefore, the June 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2011)].  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a testicular disorder was received prior to the expiration of the appeal period stemming from the June 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for epididymitis with right hydrocele in February 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In the prior final June 1998 decision, the RO denied the claim because there was no evidence of a current disability.  The RO reopened the claim and denied the claim on the merits in the October 2007 rating decision currently on appeal.  Despite the RO's actions, the Board must make the threshold preliminary determination on whether new and material evidence has been submitted before proceeding further because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Since the June 1998 decision, the Veteran has submitted VA treatment records dated through March 2010 showing diagnoses of recurrent epididymitis, bilateral hydroceles, right side epididymal cysts, and varicocele.  Additionally, the Veteran testified during his October 2008 RO hearing and April 2012 Board hearing that he has had continuous symptoms of swelling and pain associated with these diagnoses since his military service.  

Therefore, since the prior final denial in June 1998, evidence showing current diagnoses of testicular disorders, including recurrent epididymitis, bilateral hydroceles, right side epididymal cysts, and varicocele have been associated with the claims file.  Additionally, the Veteran has competently testified to continuity of symptomatology associated with these diagnoses.  As previously explained, the credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for epididymitis with right hydrocele.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for epididymitis with right hydrocele is reopened. 



ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for epididymitis with right hydrocele is granted.


REMAND

Before addressing the Veteran's service connection claim on the merits, the Board finds that additional development of the evidence is required and, therefore, the case is remanded to the agency of original jurisdiction for the action discussed herein.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A.  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Here, the Board finds that a contemporaneous VA compensation examination is necessary to decide the claim.  In this regard, the Board acknowledges that the Veteran was afforded a VA examination in March 1998.  However, such examination does not provide an opinion as to the nature and etiology of his testicular disorders because it was determined he did not have a current disability.  Therefore, since the evidence of record currently shows he has diagnoses of recurrent epididymitis, hydroceles, right side epididymal cysts, and varicocele, a VA compensation examination to determine the nature and etiology of his testicular disorder is necessary.  

The Veteran also testified at his Board hearing that he was currently being treated at the Mobile, Alabama, and Biloxi, Mississippi, VA Medical Center and that a physician had related his current testicular disorder to his military service.  Therefore, while on remand, the Veteran should be given an opportunity to submit any treatment records or statements addressing the etiology of his testicular disorder.  Thereafter, any identified records, to include those from the Mobile and Biloxi VA Medical Centers dated from March 2010 to the present, should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to submit any treatment records or statements addressing the etiology of his testicular disorder.  Thereafter, obtain treatment records from the Mobile, Alabama, and Biloxi, Mississippi, VA Medical Centers dated from March 2010 to the present. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e) .

2.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of all currently diagnosed testicle disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all testicular disorders found to be present.  With respect to each such disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his reported in-service trauma of being kicked in the scrotum and testicles by a drill instructor and/or the treatment he received for mild right chronic epididymitis with inflammatory hydrocele from April 1969 through August 1969 and pain in the right testicle in July 1970.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his variously diagnosed testicular disorders and continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


